      Case 4:20-cv-07201-JSW Document 51 Filed 07/23/21 Page 1 of 5




 1 Matthew H. Poppe (SBN 177854)
   matthew.poppe@rimonlaw.com
 2 RIMON, P.C.

 3 800 Oak Grove Avenue, Suite 250
   Menlo Park, California 94025
 4 Telephone: 650.461.4433
   Facsimile: 650.461.4433
 5
   Attorneys for Plaintiff
 6 YUNTEK INTERNATIONAL, INC.

 7

 8                            UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA
10                                  OAKLAND DIVISION
11

12 YUNTEK INTERNATIONAL, INC.,              Case No. 4:20-cv-07201-JSW

13              Plaintiff,                  JOINT CLAIM CONSTRUCTION AND
                                            PREHEARING STATEMENT PURSUANT
14       v.                                 TO PATENT L.R. 4-3

15 XIAMEN JXD ELECTRONIC
   COMMERCE CO., LTD., XIAMEN
16 SUNNYPET PRODUCTS CO., LTD., and
   PETSFIT INC.,
17
               Defendants.
18

19

20

21

22

23

24

25

26

27

28

                    JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
                                   CASE NO. 4:20-CV-07201-JSW
        Case 4:20-cv-07201-JSW Document 51 Filed 07/23/21 Page 2 of 5




 1         Pursuant to Patent L.R. 4-3, Plaintiff Yuntek International, Inc. (“Yuntek”) and Defendants

 2 Xiamen JXD Electronic Commerce Co., Ltd., Xiamen Sunnypet Products Co., Ltd., and Petsfit

 3 Inc. (“Defendants”) hereby submit this Joint Claim Construction and Prehearing Statement

 4 pursuant to Patent Local Rule 4-3.

 5 A.      AGREED CLAIM CONSTRUCTIONS

 6         The parties have not agreed on constructions for the disputed terms identified below for the

 7 asserted patent, U.S. Patent No. 6,715,446 (the “ʼ446 Patent”).

 8 B.      PROPOSED CONSTRUCTIONS OF DISPUTED TERMS AND CITED EVIDENCE

 9         Following are the parties’ respective proposed constructions of disputed terms from the
10 claims of the ʼ446 Patent:

11            Claim Term                   Yuntek’s Proposed               Defendants’ Proposed
                                             Construction                      Construction
12
     “foldable”                       having structural features that   plain and ordinary meaning
13                                    facilitate folding in the
                                      manner described
14
     “on top of said bottom side [of above and directly adjacent to     onto the interior floor of the
15   said main body]”                the bottom side of the main        housing, and on top of any
                                     body                               mat or pad on the interior
16                                                                      floor of the housing
17   “support said first, second,     hold the first, second, and top   add stability to the first,
     and top sides of the main        sides of the main body in a       second, and top sides of the
18   body”                            fully upright and expanded        main body
                                      position
19
     “front panel and back panel      “folded over” means bent or       front panel and back panel
20   are folded over the collapsed    pivoted to a position above       folded toward and over each
     main body with one of the        the collapsed main body and       other over the top side of the
21   front panel and the back panel   at least partly overlapping the   collapsed main body such that
     folded over the other”           other panel                       the housing is folded to and
22                                                                      remains in a significantly
                                                                        compact state
23
     “a continuous structure”         a structure in which the four     plain and ordinary meaning
24                                    sides are connected (such as
                                      by sewing) without being
25                                    disengageable (such as by a
                                      zipper) across the structure’s
26                                    entire length at any location
27   “front opening”                  an opening in the front panel;    plain and ordinary meaning
                                      i.e., a door within a door
28
                                                     2
                       JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
                                      CASE NO. 4:20-CV-07201-JSW
        Case 4:20-cv-07201-JSW Document 51 Filed 07/23/21 Page 3 of 5




 1          Attached as Exhibit A is an identification of all references from the specification or

 2 prosecution history and any extrinsic evidence on which Yuntek intends to rely to support its

 3 proposed constructions or to oppose Defendants’ proposed constructions stated above.

 4          Attached as Exhibit B is an identification of all references from the specification or

 5 prosecution history and any extrinsic evidence on which Defendants intend to rely to support their

 6 proposed constructions or to oppose Yuntek’s proposed constructions stated above.

 7 C.       IDENTIFICATION OF MOST SIGNIFICANT CLAIM TERMS

 8          The parties agree that the first four disputed claim terms listed in the chart in Section B

 9 above are most significant to resolution of the case. The parties do not contend that any individual
10 construction is case or claim dispositive.

11 D.       ANTICIPATED LENGTH OF CLAIM CONSTRUCTION HEARING
12          Yuntek anticipates that 90 minutes will be needed for the claim construction hearing; i.e.,
13 15 minutes per disputed claim term.

14          Defendants anticipate that three hours will be needed for the claim construction hearing;
15 i.e., 15 minutes per side per disputed claim term.

16 E.       WITNESSES
17          Neither party proposes to call any witnesses at the claim construction hearing.
18 F.       FINDINGS OF FACT
19          Neither party requests any factual findings from the Court related to claim construction.
20 Dated: July 23, 2021                           RIMON, P.C.

21                                           By: /s/ Matthew H. Poppe
22                                               Matthew H. Poppe
                                                 Attorneys for Plaintiff YUNTEK
23                                               INTERNATIONAL, INC.

24 Dated: July 23, 2021                           KIMBALL ANDERSON
25
                                              By: /s/ Robert E. Aycock
26                                                Robert E. Aycock
                                                  Attorneys for Defendants XIAMEN JXD
27                                                ELECTRONIC COMMERCE CO., LTD.,
                                                  XIAMEN SUNNYPET PRODUCTS CO., LTD.,
28                                                and PETSFIT INC.
                                                       3
                        JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
                                       CASE NO. 4:20-CV-07201-JSW
       Case 4:20-cv-07201-JSW Document 51 Filed 07/23/21 Page 4 of 5




 1                                     FILER’S ATTESTATION

 2         Pursuant to Civil L.R. 5-1(i)(3), I, Matthew H. Poppe, attest that concurrence in the filing

 3 of this document has been obtained.

 4                                                       /s/ Matthew H. Poppe
                                                         Matthew H. Poppe
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
                      JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
                                     CASE NO. 4:20-CV-07201-JSW
        Case 4:20-cv-07201-JSW Document 51 Filed 07/23/21 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on July 23, 2021 the within document was filed with the Clerk of the

 3 Court using CM/ECF, which will send notification of the filing to all attorneys of record in this

 4 case.

 5                                                       /s/ Matthew H. Poppe
                                                         Matthew H. Poppe
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5
                       JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
                                      CASE NO. 4:20-CV-07201-JSW
